UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7693



ARTHUR KOBINA BEN-CAREW,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


                            No. 05-7747



ARTHUR KOBINA BEN-CAREW,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petitions for Review of an Order of the Board of Immigration
Appeals. (A72-382-509)


Submitted:   November 30, 2007          Decided:    December 21, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.
Arthur Kobina Ben-Carew, Petitioner Pro Se.      Song E. Park, M.
Jocelyn Lopez Wright, James Arthur Hunolt, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated petitions for review, Arthur Kobina

Ben-Carew, a native and citizen of Sierra Leone, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

summarily dismissing his appeal of the decision of the immigration

judge (“IJ”) finding him removable for committing a crime involving

moral turpitude, ineligible for asylum for committing an aggravated

felony, and denying withholding of removal and relief under the

Convention Against Torture.        We dismiss the petitions.

          Under 8 U.S.C.A. § 1252(a)(2)(C) (West 2005), we have no

jurisdiction to review any final order of removal against an alien

who is removable for having been convicted of a crime involving

moral turpitude or an aggravated felony. We only have jurisdiction

to review the factual determinations that trigger the applicability

of § 1252(a)(2)(C), Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th

Cir. 2002), and to resolve constitutional claims or questions of

law raised in the petition for review.       8 U.S.C.A. § 1252(a)(2)(D)

(West 2005); Mbea v. Gonzales, 482 F.3d 276, 276 n.1 (4th Cir.

2007). In removal proceedings, Ben-Carew conceded he was removable

as an alien who was convicted of a crime involving moral turpitude,

and we conclude that § 1252(a)(2)(C) is applicable.

          Even   in   light   of   §   1252(a)(2)(D),   we   find   we   lack

jurisdiction to consider any claim raised in Ben-Carew’s petitions

for review, because he failed to properly exhaust his available


                                    - 3 -
administrative remedies by raising the claims before the Board.

See 8 U.S.C. § 1252(d)(1) (West 2005); Asika v. Ashcroft, 362 F.3d

264, 267 n.3 (4th Cir. 2004).     Ben-Carew does not challenge the

Board’s order summarily dismissing his appeal pursuant to 8 C.F.R.

§ 1003.1(d)(2)(i)(E) (2005) because of his failure to file a brief

or statement in support of his appeal after indicating that he

would do so.   He does, however, allege his counsel was ineffective

for having failed to file any brief.      Before we may consider this

issue, Ben-Carew must exhaust his administrative remedies by timely

moving to reopen before the Board.      See Galvez Pineda v. Gonzales,

427 F.3d 833, 837-38 (10th Cir. 2005).       Since the administrative

record before the court does not establish that he has done so, we

conclude that we lack jurisdiction to review the claim.

          Accordingly, we dismiss the petitions for review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                 PETITIONS DISMISSED




                                - 4 -